UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 31, 2011 AVID TECHNOLOGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 0-21174 (Commission File Number) 04-2977748 (I.R.S. Employer Identification No.) 75 Network Drive, Burlington, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (978) 640-6789 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 4, 2011, Avid Technology, Inc. (“Avid” or the “Company”) announced its financial results for the quarter and year ended December 31, 2010. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in thisItem 2.02(including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 5.01 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers (b) Martin Vann, Avid’s Senior Vice President Worldwide Sales and Professional Services, stepped down from his position at the Company effective February 3, 2011. Mr.Vann will continue his employment through a transition period ending May 2, 2011. The Company also announced that James M. Vedda was named Senior Vice President Worldwide Sales effective today. Mr. Vedda joins Avid most recently from Crossbeam Systems, Inc., where he was Vice President of Worldwide Sales. Mr. Vedda has also held global sales leadership positions at IBMSoftware Group and Ascential Software Corporation, as well as Parametric Technology Corporation. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: Press release dated February 4, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVID TECHNOLOGY, INC. (Registrant) Date:February 4, 2011 By: /s/ Ken Sexton Ken Sexton Executive Vice President, Chief Financial Officer and Chief Administrative Officer EXHIBITINDEX ExhibitNo. Description *99.1 Press release dated February 4, 2011. *Document filed herewith
